Title: [Diary entry: 15 November 1788]
From: Washington, George
To: 

Saturday 15th. Thermometer at 43 in the Morning—52 at Noon and 50 at Night. Clear morning with the Wind at No. Wt. Pleasant all day & clear with less Wind. Went with my Compass and finished the line of stakes from Dogue run (at the Tumbling dam) to Hunting Ck.; for a road on the border of my land adjoining to Colo. Masons. Also connected

this with the road leading from the Gum Spring to Alexandria and from the former run the courses and measured the distances to my Mill and from the Mill to the Mansion House. On my return home in the Evening I found Mr. Warville and a Mr. de Saint Tries here—brought down by Mr. Porter who returned again.